Citation Nr: 0611161	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-25 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an assignment of a higher rating for mild 
disc bulging, lumbar spine disability, currently evaluated as 
10 percent disabling.

2.  Entitlement to an assignment of a compensable rating for 
irritable bowel syndrome with gastroesophageal reflux.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for acute muscle 
tension and stress headaches.

5.  Entitlement to service connection for right carpal tunnel 
syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2003, a statement of the case 
was issued in August 2003, and a substantive appeal was 
received in September 2003.  The veteran testified at a Board 
hearing at the RO in March 2005.

In the January 2001 rating decision, the RO granted 
entitlement to service connection for mild disc bulging, 
lumbar spine disability, assigning a noncompensable 
disability rating effective October 1, 2001.  In an April 
2004 rating decision, the RO increased the initial rating 
assigned to 10 percent effective October 1, 2001.  Although 
an increased rating has been granted, the issue of 
entitlement to a rating in excess of 10 percent for lumbar 
spine disability remains in appellate status, as the maximum 
schedular rating has not been assigned.  AB v. Brown, 6 Vet. 
App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  There is no indication that 
the veteran has been provided with the notice and assistance 
provisions of the VCAA, as it pertains to her claim for 
increased disability ratings, and service connection claims.  
The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  VA believes 
that the Dingess ruling may be applied by analogy to other 
cases as well.  Along with initial VCAA notice pertaining to 
her increased rating and service connection claims, VA is 
instructed to provide proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if any of the service connection 
claims are granted, and that an effective date for the award 
of benefits will be assigned if an increase is awarded, and 
also include an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Initially, the Board notes that the veteran has submitted 
treatment records from Shaw Air Force Base, however, the RO 
should ensure that the entirety of the veteran's treatment 
records have been obtained from this medical facility.  Thus, 
the RO should request the veteran's treatment records from 
Shaw Air Force Base for the period September 2001 to the 
present.  See 38 C.F.R. § 3.159(c)(2).

Additionally, upon review of the veteran's March 2005 
testimony, it is unclear whether in addition to VA 
examinations, the veteran has sought outpatient medical 
treatment at the VA Medical Center (VAMC) in Columbia, South 
Carolina.  Thus, the RO should request any treatment records 
from the Columbia VAMC.  See 38 C.F.R. § 3.159(c)(2); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In February 2004, the veteran underwent a VA examination to 
assess the severity of her lumbar spine disability.  At the 
examination, it was noted that the veteran described low back 
pain around her lumbar spine without radiculopathy.  The 
veteran reported some bilateral toe tingling, however, stated 
that it was unrelated to her back pain.  She denied any 
numbness.  At the March 2005 Board hearing, however, the 
veteran reported incurring pain, numbness, and tingling 
traveling down her leg, and also reported muscle spasms in 
the back.  In light of her testimony, the veteran should be 
afforded a new VA examination to assess the current severity 
of her service-connected lumbar spine disability.

The veteran also underwent a VA examination in February 2004 
to assess the severity of her irritable bowel syndrome with 
gastroesophageal reflux disease.  The veteran reported 
cramping abdominal pain approximately two times per year.  At 
the March 2005 Board hearing, the veteran testified that she 
experiences flare-ups approximately twice per month.  The 
veteran also claimed that she experienced acid reflux, 
however, controls it by watching what she eats.  In light of 
her testimony, the veteran should be afforded a new VA 
examination to assess the current severity of her service-
connected irritable bowel syndrome, and to determine the 
severity of any gastroesophageal reflux disease.

The veteran underwent a pre-discharge VA examination in 
August 2001 in which a past medical history of hemorrhoids 
was noted.  The Board notes that the veteran's claims folder, 
to include service medical records, was not made available 
for review by the examiner.  On physical examination, no 
hemorrhoids were seen through proctoscopy.  The examiner, 
however, diagnosed internal hemorrhoids.  In support of her 
claim, the veteran submitted a February 2004 treatment record 
from Shaw Air Force Base which reflects a finding of positive 
external tender hemorrhoids.  At the March 2005 Board 
hearing, the veteran testified that she incurs hemorrhoid 
flare-ups every six months.  In light of the February 2004 
treatment record and testimony of the veteran, she should be 
afforded a VA examination to assess the nature of any 
hemorrhoids, and the etiology of any such condition.

With regard to her claim for tension headaches, an August 6, 
2001 VA examination reflects a diagnosis of history of 
tension headaches.  The examination report does not reflect 
any findings as to whether this is a chronic disorder, nor is 
there any opinion regarding the etiology of her headaches.  
The Board also notes that the claims folder was not made 
available for review by the examiner.  The veteran underwent 
a neurological examination on August 15, 2001, and the 
examiner's impression was normal neurological examination, 
however, it is noted that throughout the examination report, 
the veteran is referred to as a male, while in fact the 
veteran is a female.  The veteran underwent a VA examination 
in February 2004 in which the examiner's impression was 
"typical tension-type headache" which could be related to 
temporomandibular joint dysfunction (TMJ).  A March 2004 VA 
examination report also reflects a finding that her TMJ could 
be related to her temporal headaches.  The examination 
reports do not reflect opinions regarding whether the 
veteran's headaches are related to service or any incident 
therein.  Moreover, the veteran's claims folder was not made 
available during either examination.  Under the 
circumstances, the Board believes that further action is 
necessary to ensure that a clear medical opinion is obtained 
regarding the headache disability issue.  Thus, the Board 
finds that the veteran should be afforded another VA 
examination to assess whether any headaches experienced by 
the veteran are chronic in nature, and the etiology of any 
such disorder.

Finally, with regard to her claimed right carpal tunnel 
syndrome, as noted the veteran underwent a neurological 
examination on August 15, 2001, in which the examiner 
referred to her as a male.  The veteran's claims folder was 
not made available for review by the examiner.  The examiner 
ordered a nerve conduction study in January 2002, in which 
the finding was normal median and ulnar nerve bilaterally.  
Subsequently, the veteran submitted an April 2004 treatment 
record from Shaw Air Force Base which reflects an assessment 
of mild carpal tunnel syndrome.  In light of this submission, 
the Board finds that the veteran should be afforded a VA 
examination to assess the existence of any right carpal 
tunnel syndrome, and the etiology of any such disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the veteran of the evidence necessary to 
substantiate her claims, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in her possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Obtain treatment records from Shaw 
Air Force Base in South Carolina, and the 
VAMC in Columbia, South Carolina, for the 
period September 2001 to the present.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  Schedule the veteran for a VA spine 
examination to address the current 
severity of her lumbar spine disability.  
Relevant clinical and special test 
findings should be clearly reported, and 
pertinent orthopedic and neurological 
findings should be reported to allow for 
application of both old and new rating 
criteria for disabilities of the spine.  
The examination of the lumbosacral spine 
should include range of motion studies.  
With regard to range of motion testing, 
the examiner should report at what point 
(in degrees) that pain is elicited as 
well as whether there is any other 
functional loss due to weakened movement, 
excess fatigability or incoordination.  
If applicable, the examiner should report 
any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic 
manifestations (e.g., radiating pain into 
an extremity).  Any opinion expressed in 
the examination report should be 
accompanied by a written rationale.

4.  Schedule the veteran for a VA 
gastrointestinal examination.  The 
examiner should identify and describe all 
symptomatology attributable to the 
veteran's irritable bowel syndrome.  The 
examiner should state whether the veteran 
suffers from bowel disturbance with 
abdominal distress, or diarrhea, or 
alternating diarrhea and constipation, 
with abdominal distress.  The examiner 
should specifically report the frequency 
of any such episodes of bowel 
disturbance, diarrhea, constipation, or 
abdominal distress.  The examiner should 
also specifically identify and describe 
any symptomatology attributable to her 
gastroesophageal reflux.  Any opinion 
expressed in the examination report 
should be accompanied by a written 
rationale.

5.  Schedule the veteran for a VA 
examination to address the nature and 
etiology of any current hemorrhoids.  It 
is imperative that the claims file be 
made available to and reviewed by the 
examiner in connection with the 
examination.  Any necessary special 
studies should be performed and all 
pertinent clinical findings should be 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to whether it is 
as likely as not (a 50% or higher degree 
of probability) that any hemorrhoids are 
related to the veteran's period of active 
service.  The examiner is requested to 
provide a rationale for any opinions 
expressed.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so indicate.

6.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of her 
headache complaints.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  After 
reviewing the claims file and examining 
the veteran, the examiner should clearly 
report whether a medical diagnosis of 
current chronic headache disability is 
warranted.  If so, the examiner should 
offer an opinion as to whether it is as 
likely as not (a 50% or higher degree of 
probability) that such current chronic 
headache disability is causally related 
to any headache complaints or symptoms 
noted in the service medical records.  
The examiner is requested to provide a 
rationale for any opinions expressed.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so indicate.

7.  The veteran should be scheduled for a 
VA examination by physician with the 
appropriate expertise to determine the 
nature and etiology of the claimed right 
carpal tunnel syndrome.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  After 
reviewing the claims file and examining 
the veteran, the examiner should opine as 
to whether it is as likely as not (a 50% 
or higher degree of probability) that any 
right carpal tunnel syndrome is related 
to the veteran's period of active 
service.  The examiner is requested to 
provide a rationale for any opinions 
expressed.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so indicate.

8.  Review the expanded record and 
determine if higher ratings are warranted 
for the claimed disabilities, and if 
service connection is warranted for the 
claimed disabilities.  The veteran and 
her representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






